Case 1:18-cv-00502-JAO-KJM Document 113 Filed 07/06/21 Page 1 of 3   PageID #:
                                  2395



JUDITH A. PHILLIPS
Acting United States Attorney
District of Hawaii
HARRY YEE #3790
Assistant U.S. Attorney
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Email: Harry.Yee@usdoj.gov

BRIAN M. BOYNTON
Assistant Attorney General
WILLIAM C. PEACHEY
Director
SAMUEL P. GO
Assistant Director
JAMES C. GRAULICH FL BAR #89804
Trial Attorney
United States Department of Justice
P.O. Box 868, Ben Franklin Station
Washington, D.C. 20044
Telephone: (202) 598-0246
E-mail: james.c.graulich@usdoj.gov

Attorneys for Defendant

                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

YA-WEN HSIAO,                     ) Civil No. 18-00502 JAO-KJM
                                  )
Plaintiff,                        ) JOINT STIPULATION OF
                                  ) DISMISSAL
v.                                )
                                  )
MARTIN WALSH, Secretary of Labor, )
                                  )
Defendant.                        )
                                  )
Case 1:18-cv-00502-JAO-KJM Document 113 Filed 07/06/21 Page 2 of 3            PageID #:
                                  2396



                       JOINT STIPULATION OF DISMISSAL

      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the

parties stipulate to the dismissal, with prejudice, of the entire action. Each party is

to bear its own costs and fees, and no attorneys’ fees or costs under the Equal Access

to Justice Act, or any other provision of law, will be sought in the above-captioned

matter.

Dated: July 6, 2021                        Respectfully submitted,

/s/ Ya-Wen Hsiao (with permission)         By:/s/ James C. Graulich
YA-WEN HSIAO                               JAMES C. GRAULICH
                                           Trial Attorney
Pro Se Plaintiff
                                           JUDITH A. PHILLIPS
                                           Acting United States Attorney
                                           District of Hawaii
                                           HARRY YEE
                                           Assistant U.S. Attorney
                                           BRIAN M. BOYNTON
                                           Acting Assistant Attorney General
                                           WILLIAM C. PEACHEY
                                           Director
                                           SAMUEL P. GO
                                           Assistant Director

                                           Attorneys for Defendant




                                          2
Case 1:18-cv-00502-JAO-KJM Document 113 Filed 07/06/21 Page 3 of 3    PageID #:
                                  2397



APPROVED AS TO FORM:




Hsiao v. Walsh; Civil No. 18-00502 JAO-KJM; “Joint Stipulation of Dismissal”



                                      3
